
	

114 HR 5285 IH: To amend the Foreign Assistance Act of 1961 to require the annual human rights reports to include information on the institutionalization of children and the subjection of children to cruel, inhuman, or degrading treatment, unnecessary detention, and denial of the right to life, liberty, and the security of persons, and for other purposes.
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5285
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Mr. Marino (for himself, Mr. Cicilline, Mr. Higgins, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to require the annual human rights reports to include
			 information on the institutionalization of children and the subjection of
			 children to cruel, inhuman, or degrading treatment, unnecessary detention,
			 and denial of the right to life, liberty, and the security of persons, and
			 for other purposes.
	
	
		1.Amendments to annual human rights reports under the Foreign Assistance Act of 1961
 (a)In generalThe Foreign Assistance Act of 1961 is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11), by striking and at the end; (B)in paragraph (12), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (13)wherever applicable, a description of—
 (A)the institutionalization of children, including in orphanages, and in large and small group homes, if such institutionalization can be avoided either by promptly reunifying such children with nurturing parents of origin or by promptly placing such children in adoptive homes in the country of origin or abroad; and
 (B)the related subjection of children to cruel, inhuman, or degrading treatment, unnecessary detention, and denial of the right to life, liberty, and the security of persons.; and
 (2)in section 502B (22 U.S.C. 2304), by adding at the end the following:  (j)The report required by subsection (b) shall include, wherever applicable, a description of—
 (1)the institutionalization of children, including in orphanages, and in large and small group homes, if such institutionalization can be avoided either by promptly reunifying such children with nurturing parents of origin or by promptly placing such children in adoptive homes in the country of origin or abroad; and
 (2)the related subjection of children to cruel, inhuman, or degrading treatment, unnecessary detention, and denial of the right to life, liberty, and the security of persons..
 (b)Effective dateThe amendments made by subsection (a)(1) take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under section 116(d) of the Foreign Assistance Act of 1961 on or after such date of enactment. The amendments made by subsection (a)(2) take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under section 502B(b) of the Foreign Assistance Act of 1961 on or after such date of enactment.
			
